Per Curiam.
Defendant was charged with armed robbery. May 13, 1969, defendant, with his counsel present and in open court, executed a waiver of jury trial. On the same day and with his counsel present, he pleaded guilty to assault with intent to rob being armed, CL 1948, § 750.89 (Stat Ann 1962 Rev § 28.284). May 27, 1969, defendant was sentenced to prison for a term of 10 to 20 years.
Court-appointed appellate counsel moved to set aside the plea of guilty. This was denied and defendant appeals contending the denial of his motion was clearly erroneous. This contention is based on the claim that the plea transcript fails to disclose that the trial court advised defendant of his right to trial by jury. The people have moved to affirm.
The test on appeal from denial of a motion to withdraw plea after sentence- is, did the trial judge abuse his discretion? People v. Lang (1968), 381 Mich 393. In view of the waiver of jury trial executed in open court with counsel present, we find no abuse of discretion by the trial court in denying the motion to withdraw plea.
Affirmed.